Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 12, 2017                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

  150695                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  In re APPLICATION OF MICHIGAN ELECTRIC                                                              Richard H. Bernstein
  TRANSMISSION COMPANY FOR                                                                                   Joan L. Larsen
  TRANSMISSION LINE                                                                                       Kurtis T. Wilder,
  _________________________________________                                                                           Justices


  CHARTER TOWNSHIP OF OSHTEMO,
           Appellant,
  v                                                                 SC: 150695
                                                                    COA: 317893
                                                                    MPSC No.: 00-017041
  MICHIGAN ELECTRIC TRANSMISSION
  COMPANY LLC,
           Petitioner-Appellee,
  and
  MICHIGAN PUBLIC SERVICE COMMISSION,
           Appellee.

  _________________________________________/

          On order of the Court, leave to appeal having been granted and the briefs and oral
  arguments of the parties having been considered by the Court, we AFFIRM the judgment
  of the Court of Appeals on the basis that appellant Oshtemo Township exercised control
  over its streets pursuant to clause three of Const 1963, art 7, § 29 when it enacted Zoning
  Ordinance No. 525 and that § 230.004(b) of such Ordinance—requiring that all new
  utility “lines, wires, and/or related facilities and equipment” within the Township be
  constructed underground “within the public road right-of-way and to a point within 250
  feet either side of said public right-of-way”—is unconstitutional because it is
  unreasonable. See People v McGraw, 184 Mich. 233, 238 (1915). Therefore, the
  certificate that appellee Michigan Public Service Commission issued to appellee
  Michigan Electric Transmission Company pursuant to the Electric Transmission Line
  Certification Act, MCL 460.564 et seq., prevails over § 230.004(b) of Ordinance No.
  525.

        WILDER, J., took no part in the decision of this case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 12, 2017
           p0509
                                                                               Clerk